               Case 2:20-cr-00101-JDL Document 29 Filed 05/25/21 Page 1 of 6                                       PageID #: 113
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                               (NOTE: Identify Changes with Asterisks (*))
         Sheet 1




                                       United States District Court
                                                             District of Maine
              UNITED STATES OF AMERICA                            AMENDED JUDGMENT IN A CRIMINAL CASE
                                    v.
                    WAYNE A. FLAHERTY                            Case Number: 2:20-cr-00101-JDL-1
                                                                 USM Number: 27254-509
            Date of Original Judgment: 5/20/2021
                (Or Date of Last Amended Judgment)                                     David R. Beneman, Esq.
                                                                                            Defendant's Attorney

THE DEFENDANT:
     pleaded guilty to Count One of the Information
     pleaded nolo contendere to count(s)         which was accepted by the court.
     was found guilty on count(s)        after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

 Title & Section                         Nature of Offense                                 Offense Ended                          Count
 42 U.S.C. § 1383a(a)(3),                Social Security Supplemental Security             May 2018                               One
 42 U.S.C. § 1383a(a)                    Income Benefit Fraud, Concealment




   The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
     The defendant has been found not guilty on count(s)       .
     Count(s)           is    are dismissed on the motion of the United States.
    It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant shall notify the court and United States attorney of material changes in economic circumstances.

                                                                                    5/19/2021
                                                                                    Date of Imposition of Judgment

                                                                                     /s/ Jon D. Levy
                                                                                    Signature of Judge

                                                                                    Jon D. Levy, Chief U.S. District Judge
                                                                                    Name and Title of Judge

                                                                                     5/25/2021
                                                                                    Date
               Case 2:20-cr-00101-JDL Document 29 Filed 05/25/21 Page 2 of 6                      PageID #: 114
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                              (NOTE: Identify Changes with Asterisks (*))
         Sheet 4 – Probation
                                                                                         Judgment—Page      2        of    6
 DEFENDANT:                   WAYNE A. FLAHERTY
 CASE NUMBER:                 2:20-cr-00101-JDL-1

                                                           PROBATION
  You are hereby sentenced to probation for a term of: 3 years.
                                           MANDATORY CONDITIONS

  1.        You must not commit another federal, state or local crime.
  2.        You must not unlawfully possess a controlled substance.
  3.        You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within
            15 days of release from imprisonment and at least two additional drug tests during the term of supervision,
            but not more than 120 drug tests per year thereafter, as directed by the probation officer.
                        The above drug testing condition is suspended, based on the court's determination that you
                        pose a low risk of future substance abuse. (check if applicable)
  4.             You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
  5.             You must comply with the requirements of the Sex Offender Registration and Notification Act (34
                  U.S.C. § 20901,et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex
                  offender registration agency in which you reside, work, are a student, or were convicted of a qualifying
                  offense. (check if applicable)
  6.             You must participate in an approved program for domestic violence. (check if applicable)
  7.             You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and
                 3664. (check if applicable)
  8.        You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
  9.        If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this
            judgment.
  10.       You must notify the court of any material change in your economic circumstances that might affect your
            ability to pay restitution, fines, or special assessments.


  You must comply with the standard conditions that have been adopted by this court as well as with any other
  conditions on the attached page.
               Case 2:20-cr-00101-JDL Document 29 Filed 05/25/21 Page 3 of 6                            PageID #: 115
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                    (NOTE: Identify Changes with Asterisks (*))
         Sheet 4A – Probation
                                                                                               Judgment—Page      3        of    6
 DEFENDANT:                   WAYNE A. FLAHERTY
 CASE NUMBER:                 2:20-cr-00101-JDL-1
                                                STANDARD CONDITIONS OF SUPERVISION

   As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
   imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
   needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
   condition.

   1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
       of the time you were sentenced, unless the probation officer instructs you to report to a different probation office or within
       a different time frame.
   2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
       how and when you must report to the probation officer, and you must report to the probation officer as instructed.
   3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
       permission from the court or the probation officer.
   4. You must answer truthfully the questions asked by your probation officer.
   5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
       living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
       change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
       the probation officer within 72 hours of becoming aware of a change or expected change.
   6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
       probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
   7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
       you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the
       probation officer excuses you from doing so. If you plan to change where you work or anything about your work (such as
       your position or your job responsibilities), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must
       notify the probation officer within 72 hours of becoming aware of a change or expected change.
   8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
   9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
       anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
       such as nunchakus or tasers).
   11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
       informant without first getting the permission of the court.
   12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
       may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
       contact the person and confirm that you have notified the person about the risk.
   13. You must follow the instructions of the probation officer related to the conditions of supervision.


   U.S. Probation Office Use Only

   A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
   of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
   and Supervised Release Conditions, available at: www.uscourts.gov.

   Defendant's
                                                                                             Date
   Signature
               Case 2:20-cr-00101-JDL Document 29 Filed 05/25/21 Page 4 of 6                            PageID #: 116
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                    (NOTE: Identify Changes with Asterisks (*))
         Sheet 4D – Probation
                                                                                               Judgment—Page      4        of    6
 DEFENDANT:                   WAYNE A. FLAHERTY
 CASE NUMBER:                 2:20-cr-00101-JDL-1
                                            SPECIAL CONDITIONS OF SUPERVISION
  1) Defendant shall provide the supervising officer any requested financial information;

  2) Defendant shall report to the supervising officer any financial gains, including income tax refunds, lottery winnings,
  inheritances, and judgments, whether expected or unexpected. Defendant shall apply them to any outstanding court ordered
  financial obligations;

  3) Defendant shall not incur new credit charges or open additional lines of credit without the supervising officer's advance
  approval;

  4) Defendant shall participate in mental health treatment, as directed by the supervising officer, until released from the
  program by the supervising officer. Defendant shall pay/co-pay for services during such treatment, to the supervising officer's
  satisfaction;

  5) Defendant shall not use or possess any controlled substance, alcohol or other intoxicant; and shall participate in a program
  of drug and alcohol abuse therapy to the supervising officer's satisfaction. This shall include testing to determine if Defendant
  has used drugs or intoxicants. Defendant shall pay/co-pay for services during such treatment to the supervising officer's
  satisfaction. Defendant shall not obstruct or tamper, or try to obstruct or tamper, in any way, with any tests;

  6) Defendant shall comply with the medication program prescribed by a licensed medical practitioner; and

  7) The defendant shall perform 240 hours of community service at an agency approved by his supervising officer.
               Case 2:20-cr-00101-JDL Document 29 Filed 05/25/21 Page 5 of 6                                               PageID #: 117
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                       (NOTE: Identify Changes with Asterisks (*))
         Sheet 5 – Criminal Monetary Penalties
                                                                                                                  Judgment—Page      5        of    6
 DEFENDANT:                   WAYNE A. FLAHERTY
 CASE NUMBER:                 2:20-cr-00101-JDL-1

                                                  CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                          Count           Assessment              Restitution          Fine                  AVAA                JVTA Assessment **
                                                                                                          Assessment *
                            One               $ 100               $ 141,214             $0                     $0                             $0

   Totals:                                    $ 100               $ 141,214             $0                    $0                              $0


   The determination of restitution is deferred until               . An Amended Judgment in a Criminal Case (AO 245C) will be entered after such
   determination.

    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before
the United States is paid.

Name of Payee                                 Total Loss***                           Restitution Ordered                       Priority or Percentage
Commissioner of Social Security
Debit Management Section
Attn: Court Refund
P.O. Box 2861
Philadelphia, PA 19122                                                                                    141,214*

TOTALS                                $                                          $                        141,214*


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

           the interest requirement is waived for the                fine                  restitution.

           the interest requirement for the                fine                 restitution is modified as follows:



* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
               Case 2:20-cr-00101-JDL Document 29 Filed 05/25/21 Page 6 of 6                                         PageID #: 118
AO 245C (Rev. 09/19) Amended Judgment in a Criminal Case                                                (NOTE: Identify Changes with Asterisks (*))
         Sheet 6 – Schedule of Payments
                                                                                                            Judgment—Page     6        of    6
    DEFENDANT:                WAYNE A. FLAHERTY
    CASE NUMBER:              2:20-cr-00101-JDL-1

                                                           SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A          Lump sum payment of $141,314 due immediately, balance due
           Any amount that the defendant is unable to pay now is due and payable during the term of incarceration. Upon release from
           incarceration, any remaining balance shall be paid in monthly installments, to be initially determined in amount by the supervising
           officer. Said payments are to be made during the period of supervised release, subject always to review by the sentencing judge on
           request, by either the defendant or the government.
               not later than                                  , or
               in accordance with         C,         D,              E, or     F below; or

B          Payment to begin immediately (may be combined with                 C,          D, or       F below); or

C          Payment in equal              (e.g., weekly, monthly, quarterly) installments of $          over a period of
                                 (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date of this judgment; or

D          Payment in equal            (e.g., weekly, monthly, quarterly) installments of $          over a period of
                               (e.g., months or years), to commence               (e.g., 30 or 60 days) after release from imprisonment to a
           term of supervision; or

E          Payment during the term of supervised release will commence within        (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F          Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

       Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                 Joint and Several                 Corresponding Payee,
       (including defendant number)                        Total Amount                     Amount                           if appropriate.




       The defendant shall pay the cost of prosecution.

       The defendant shall pay the following court cost(s):

       The defendant shall forfeit the defendant’s interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
